NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                       2007-1471


                       MUMFORD & MILLER CONCRETE, INC.,

                                                     Appellant,

                                            v.


                       Pete Geren, SECRETARY OF THE ARMY,

                                                     Appellee.

     William D. Auxer, Kaplin Stewart Meloff Reiter & Stein, PC, of Blue Bell,
Pennsylvania, argued for appellant.

       Bryant G. Snee, Trial Attorney, Commercial Litigation Branch, Civil Division United
States Department of Justice, of Washington, DC, argued for the appellee. On the brief
were Jeanne E. Davidson, Director, Mark A. Melnick, Assistant Director, and A. Bondurant
Eley, Trial Attorney.

Appealed from: Armed Services Board of Contract Appeals

Administrative Judge Monroe E. Freeman, Jr.
United States Court of Appeals for the Federal Circuit

                                    2007-1471


                     MUMFORD & MILLER CONCRETE, INC.,

                                                     Appellant,

                                        v.

                     Pete Geren, SECRETARY OF THE ARMY,

                                                     Appellee.




                                  Judgment


ON APPEAL from the       Armed Services Board of Contract Appeals

in CASE NO(S).           53652 and 53653

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, LOURIE, and BRYSON, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.




                                        ENTERED BY ORDER OF THE COURT




DATED March 14, 2008                     /s/ Jan Horbaly
                                        Jan Horbaly, Clerk